Exhibit 10.30

ADDENDUM TO SERVICING AGREEMENT

This Addendum dated as of July 1, 2004 (the “Addendum”) is made to the Servicing
Agreement dated as of August, 2001 (the “Agreement”) by and between GMAC
Mortgage Corporation (“GMACM” or “Servicer”), a Pennsylvania corporation with
its principal office at 100 Witmer Road, Horsham, Pennsylvania 19044-0963 and
GMAC Bank (the “Bank”), a federal savings bank with its principal office at 3710
Kennet Pike, Greenville, Delaware 19807.

Explanatory Statement

1. GMACM and the Bank have entered into the Agreement, whereby GMACM will
service certain residential mortgage loans and lines of credits originated or
acquired by the Bank.

2. GMACM and the Bank wish to amend Exhibit A to the Agreement as it applies to
Servicing Compensation payable to GMACM for its Servicing Activities.

3. It is the intent of the Bank and GMACM that this Addendum comply with the
requirements of Sections 23A and 23B of the Federal Reserve Act, the applicable
provisions of the Home Owners Loan Act, and the implementing OTS regulations.

NOW, THEREFORE, in consideration of the mutual covenants and promises contained
herein, the parties hereto, intending to be legally bound, hereby agree as
follows:

1. The capitalized terms used herein, unless otherwise defined, shall have the
meanings set forth in the Agreement.

2. Section 11.12 of the Agreement is hereby amended and restated in its entirety
as follows:

11.12 Confidentiality; Non-Solicitation.

(i) Servicer shall maintain the confidentiality of the terms of this Agreement
and of information relating to the Loans and the Borrowers, (including without
limitation Confidential Information as that term is defined in Exhibit E hereto)
using the same care and discretion to avoid disclosure of such information as it
uses to protect its own information that it does not want disclosed.
Notwithstanding the foregoing, Servicer further agrees that, with respect to
Confidentiality, Non-Disclosure and Security Requirements, attached hereto and
incorporated herewith, shall apply.

(ii) Servicer further agrees to not solicit Borrowers directly for refinancing
of any of the Loans held in the Bank’s Mortgage Investment Portfolio.
Notwithstanding anything to the contrary contained in this Agreement, the
parties understand and agree that the prohibition against refinancing
solicitations set forth above shall not be deemed to prohibit (A) general
advertising that is directed to the public at large, (B) general solicitations
of Servicer’s servicing portfolio that are not targeted exclusively at the
Borrowers or the Loans, or (C) incidental messages relating to refinance
opportunities that are transmitted via Servicer’s voice response systems or
monthly account statements. The provisions of this Section 11.12 shall survive
any termination of this Agreement.

3. Exhibit A to the Agreement is hereby amended and replaced in its entirety by
the Servicing Fee Schedule attached as Exhibit A hereto.



--------------------------------------------------------------------------------

4. The Agreement is hereby amended and supplemented by the addition of Exhibit E
hereto.

5. Any conflict between the provisions of this Addendum and those of the
Agreement shall be resolved in favor of the provisions of this Addendum. Except
as expressly set forth in this Addendum, no modification of the Agreement is
made or intended to be made by this Addendum, and the Agreement, as amended by
this Addendum, is confirmed and reaffirmed by GMACM and the Bank and shall be
and remain in full force and effect.

IN WITNESS WHEREOF, each of the undersigned parties to this Addendum has caused
this Addendum to be duly executed in its corporate name by one of its duly
authorized officers, all as of the date first above written.

 

ATTEST:     GMAC MORTGAGE CORPORATION /s/ Kathy Fisk     By:   Kenneth R.
Perkins       Kenneth R. Perkins     Its:   Senior Vice President

 

ATTEST:     GMAC BANK Linda Heigh     By:   Brian P. Kuelbs       Brian P.
Kuelbs     Its:  

Executive Vice President and

Chief Financial Officer



--------------------------------------------------------------------------------

Exhibit A

Servicing Fee Schedule

 

Pricing GMACB has chosen not to use the Private Label service offered by NLA,
consequently the following prices are for servicing with GMACM branding. GMACB
will be charged on a pass-thru basis for certain First and on a sub-servicing
invoice basis for certain Firsts, HELs and HELOCs

 



Sub-servicing Program      No Charge

Set-up Charge

Set Up Fee Per

Loan/Line

From GMACM

   No Charge

From Other Parties

   Actual out-of-pocket expenses passed through to GMACB plus reasonable GMACM
personnel costs on a case-by-case basis.

 

Borrower Web Access

   No Charge

Service Fee Per Loan/Line

   Monthly service fee product

 

  1) For first mortgage loans funded prior to July 1, 2004, classified as HFI
and serviced under Investor # 50230 Block # 10003, and for first mortgages
classified as HFS; there is no change from the practice of passing through net
interest after deducting the applicable servicing fee (25.0 or 37.5 basis points
per annum depending on the loan type) on the outstanding unpaid principal
balance.

 

  2) For HEL – 16.18 basis points and HELOC – 23.43 basis points based on the
daily average outstanding balance for the month, to be invoiced monthly
effective July 1, 2004.

 

  3) For first mortgage loans funded subsequent to June 30, 2004, classified as
HFI and serviced under newly established blocks (These will be communicated with
the effective date announcement): 1.62 basis points per annum on the daily
average outstanding balance for the month, to be invoiced monthly effective when
announced on a date to be determined.

Daily average outstanding balances will be obtained from the servicing system
for the affected investor/blocks. GMACM NLA will prepare the invoice and forward
the GMAC Bank Accounting for approval by noon on the second business day of each
month for information regarding the prior month.

 

Firsts (new)   HEL   HELOC                

1.62 bps/annum

  16.18 bps/annum   23.43 bps/annum

 

Ancillary Income     

Line Fees and Late Charges

     For account of GMACB

Principal and Interest Float

     For account of GMACB (P&I receipts are passed to GMACB on an actual basis
as received)

Escrow and Interest Float

     For account of GMACM (T&I value is given to GMACM)

Servicing Activity Fees

     For account of GMACM (e.g. payoff statements, fax fees) if paid by the
Borrower.

Optional Products

     Revenue of non-banking products retained by GMACM

Customer Prepayment Fees

     For account of GMACB

De-Boarding Fee Per Loan

for HIF assets sold to a third

party

     Actual out-of-pocket expenses passed through to GMACB plus reasonable GMACM
personnel costs     



--------------------------------------------------------------------------------

Exhibit E

Confidentiality, Non-Disclosure and Security Requirements

The Gramm-Leach-Bliley Act of 1999 (Public Law 106-102, 113 Stat. 1138), as
amended from time to time (the “GLB Act”) and the regulations promulgated
thereunder impose certain obligations on financial institutions with respect to
the confidentiality and security of the customer data of such financial
institutions. This Exhibit E to the Servicing Agreement sets forth the
Confidentiality, Non-Disclosure and Security requirements for confidential
information related to customers, including without limitation any “nonpublic
personal information” as defined under the GLB Act and regulations promulgated
thereunder.

 

1. Confidential Information.

For the purposes of this Agreement, “Confidential Information” shall mean all
information related to customers, including without limitation any “nonpublic
personal information” as defined under the GLB Act and regulations promulgated
thereunder in oral, demonstrative, written, graphic or machine-readable form,
whether or not owned or developed by the Bank.

 

2. Disclosure and Protection of Confidential Information.

(a) The Bank warrants that its disclosure of Confidential Information to GMACM
is in accordance with applicable state and federal laws and the Bank’s own
privacy policy.

(b) Servicer agrees not to use Confidential Information for any purpose other
than the fulfillment of Servicer’s obligations to the Bank. Servicer shall not
disclose, publish, release, transfer or otherwise make available Confidential
Information in any form to, or for the use or benefit of, any third party
without Bank’s prior written consent. Servicer shall, however, be permitted to
disclose relevant aspects of the Confidential Information to its employees,
agents and subcontractors to the extent that such disclosure is reasonably
necessary for the performance of its functions and/or contractual duties and
provided that such disclosure is not prohibited by the GLB Act, and the
regulations promulgated thereunder or other applicable law. Servicer agrees that
it will not use non-public personal information about Bank’s customers in any
manner prohibited by the Gramm-Leach-Bliley Act. Servicer agrees that it shall
remain fully responsible for any disclosure as set forth in the preceding
sentence. Servicer further agrees to advise bank promptly in writing of any
misappropriation, or unauthorized disclosure or use of Confidential Information
which may come to the attention of Servicer, and to take all steps reasonably
requested by Bank to limit, stop or otherwise remedy such misappropriation, or
unauthorized disclosure or use. If the GLB Act or other applicable law now or
hereafter in effect imposes a higher standard of confidentiality and/or
protection to the Confidential Information, then such standard shall take
precedence over the provisions of this Section.

(c) Servicer will make no more copies of the Confidential Information than is
necessary for Servicer’s use. All copies made, in any medium whatsoever, shall
be covered by the terms and conditions of this Agreement.

(d) Each party shall develop, implement and maintain a comprehensive information
security program (the “Security Program”) to protect Confidential Information
that includes administrative, technical and/or physical safeguards appropriate
to such party’s size and complexity and the nature and scope of its activities
in compliance with the GLB Act and regulations promulgated thereunder. The
objective of each such Security Program shall be to insure the security and
confidentiality of Confidential Information, protect against any anticipated
threats or hazards to the security or integrity of Confidential Information that
could result in substantial harm or inconvenience to any customer.

(e) Servicer will ensure that any third party to whom it transfers Confidential
Information enters into an agreement to protect the confidentiality and security
of Confidential Information in a manner no less stringent than required by this
Agreement.



--------------------------------------------------------------------------------

(f) Upon request, a party shall provide to the other party information such as
audits or summaries of test results demonstrating the effectiveness of its
Security Program.

(g) California Personal Information Statute. Servicer acknowledges that Bank
Confidential Information may include personal information pertaining to
California residents. Servicer shall ensure that its system and/or the networks
comply with the requirements of California Civil Code §1798.82 et. seq.; or any
similar federal or state statute that may enacted (the “California Statute”),
including the encryption of all personally-identifiable Bank Confidential
Information. If Servicer believes that personally-identifiable Bank Confidential
Information has been accessed without proper authorization, or there has been an
unsuccessful attempt to access such Confidential Information, Servicer shall
provide written notice to Bank within twenty-four (24) hours. If Bank determines
that actions must be taken to comply with the California Statute, Servicer shall
fully cooperate with Bank to achieve such compliance. Nothing contained herein
shall be deemed to release Servicer from its indemnification obligations as set
forth in the Agreement.

 

3. Return of Materials.

(a) All Confidential Information, including copies thereof, shall be promptly
returned to Bank upon request, except that copies may be retained, if required,
for legal or financial compliance purposes.

(b) Upon termination or expiration of the business relationship and/or
Agreement, all Confidential Information, including copies thereof, shall be
promptly returned to such party or destroyed, except that copies may be
retained, if required, for legal or financial compliance purposes.